Citation Nr: 1527573	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  06-37 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2006 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned it an evaluation of 10 percent.  During the pendency of the appeal, the RO increased the rating from 10 to 30 percent.  

In June 2009, the Board issued an opinion denying entitlement to a rating in excess of 30 percent for PTSD.  This decision was vacated by an April 2010 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an April 2010 joint motion for remand and remanded this case for compliance with the instructions in the joint motion.

In July 2010, the Board issued a decision again denying entitlement to an initial rating in excess of 30 percent for PTSD.  In a December 2010 Order, the Court endorsed a July 2010 joint motion for remand, vacated the July 2010 Board decision, and remanded the case for compliance with the instructions in the joint motion.

In September 2012, the Board issued a decision awarding a 50 percent evaluation for PTSD.  In a May 2014 Memorandum Decision, the Court vacated the Board's September 2012 decision and remanded the case for compliance with the instructions in the Memorandum Decision.

The matter was most recently remanded in October 2014 and has returned to the Board for appellate review.  





FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD, to include symptoms of avoidance, social isolation, depression, a restricted range of affect, nightmares, night sweats, sleep impairment, irritability, anxiety, intermittent suicidal ideations without plan or intent, flashbacks, mild memory loss, detachment, hypervigilance and difficulty in establishing and maintaining effective work and social relationships, has been manifested by symptoms productive of functional impairment most comparable to occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 3.102, 3.156(a), 3.159, 3.326(a).  February and March 2006 letters satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue of entitlement to an initial rating in excess of 50 percent for PTSD, the Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and cited the applicable statutes and regulations.  Thus, the duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  VA treatment records, examination and identified private medical treatment records, to the extent possible, have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The updated VA treatment records were associated with the claims file in February 2015 in accordance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Here, in accordance with the Board's October 2014 remand directive, an appropriate VA examination was performed most recently in December 2014.  The
Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file, conducted a thorough examination, and described the Veteran's PTSD symptoms and resulting functional impairment in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefi v.
Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  VA PTSD examinations were also performed in February 2006, March 2007 and September 2011.

The Board notes the Remand instructions requested the RO to associate updated VAMC records from the Hampton VAMC beyond June 2012 with the claims file prior to providing a VA examination.  The Veteran, through his representative, asserts that the 2014 remand directives were not complied with because the VA examination was conducted prior to the VA records being uploaded and has questioned whether the records uploaded were complete.  Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board finds there is nothing that indicates the updated records associated with the claims file are incomplete and the uploaded records did not provide additional information to the issue on appeal.  Specifically, these records do not provide additional information regarding the nature and severity of the Veteran's PTSD.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, the Board finds there has been substantial compliance with the Remand instructions and no further development is required prior to the adjudication of the claim.  

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating. At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

30 percent: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Factual Background 

The Veteran contends his service connected PTSD warrants an initial rating in excess of 50 percent.  

The Veteran was first diagnosed with PTSD when he began treatment for this condition at the VA in November 2005.  The Veteran reported intrusive thoughts, nightmares, and exposure distress with a physiologic reaction due to right shoulder pain from an injury incurred in combat.  He avoided thoughts and reminders of the trauma, and also reported anhedonia and emotional numbing, sleep difficulties, concentration difficulty, hypervigilance, and an exaggerated startle response.  He stated that he chose to work long hours to avoid his PTSD symptoms.  The Veteran was not suicidal or homicidal and did not have a history of suicide attempts.  He reported no hallucinations.

A January 23, 2006 VA treatment record of an initial PTSD evaluation.  The Veteran was attentive and cooperative throughout, though tearful at times and visibly anxious and tense the first half of the session.  The Veteran avoided reunions with fellow Vietnam Veterans, and also avoided going to war memorials.  The Veteran felt avoidance was the only answer.  He reported that he awakened covered in sweat two to three times per week, had chronic intrusive recollections, and had mood swings which affected his relationships.  There was no history of psychiatric disorders or substance abuse.  The Veteran also denied any suicidal or homicidal ideation in the past or present.  He said his wife and family were very supportive and that he used work to distract himself.

In a January 24, 2006 VA treatment record, the Veteran's mother had died the previous weekend.  The Veteran complained of intrusive recollections, emotional numbing, difficulty with memory and concentration, and sleep difficulties that impaired his ability to complete work tasks, although it was only through work that he avoided or dealt with his PTSD symptoms.

A February 2006 VA treatment record reflects that the Veteran was struggling to deal with work stressors.   The Veteran's affect was very flat and avoidant but there was otherwise no new issues or concerns.  He denied suicidal or homicidal ideations.  

The Veteran was provided a February 2006 VA examination.   The Veteran continued to remain employed installing flooring, although the physical demands of the job were becoming more difficult with age.  This was the only job the Veteran held since service.  The Veteran reported that he and his wife of 35 years had friends with whom they enjoyed socializing.  His chief complaint was of chronic intrusive thoughts of his Vietnam experiences that had been growing in frequency and intensity over the last ten to twelve years.  He also reported nightmares of Vietnam two or more times per week, which caused him to wake up in a cold sweat and then had trouble getting back to sleep.  The Veteran reported periods of depression with suicidal ideation, but had no intent or plan.  He denied any suicidal or homicidal ideation at the time.  He also avoided situations which were likely to trigger memories of Vietnam, such as reunions and going to the Vietnam Memorial.  

Upon examination, the Veteran was friendly, cooperative and dressed neatly.  Eye contact, grooming and hygiene were good.  His speech was coherent and thought processes logical.  His attention, concentration, and memory were intact.  There was no evidence of a thought disorder, delusions, or hallucinations.  His mood appeared to be somewhat depressed and anxious.  His affect was very restricted.  The examiner also noted that the Veteran seemed to minimize the extent of his symptoms and the distress they caused him.  The Veteran denied significant occupational or relationship problems directly related to his PTSD symptoms.  The examiner found there was relatively minimal impairment in occupational and social functioning due to PTSD.  However, the distress caused by the intrusive thoughts and nightmares was significant and in the moderate range of severity.  A GAF score of 55 was assigned due to the relative severity of his psychological symptoms, but not his occupational or social impairment.  

An April 2006 VA treatment record reflects that the Veteran's family was supportive but the marital relationship was somewhat strained.   He had sought work out of town for financial reasons but his wife was unhappy about it.  He again denied homicidal or suicidal thoughts.

A July 2006 VA treatment record reports an interview with the Veteran's wife.  She stated that the Veteran had been a lot more quiet and detached over the past several years, and that her daughters had also commented on his perceived gradual emotional withdrawal over this time.  She also talked about the difficulties caused by his having to be out of town for his work at least four to five days per week.  She further stated that communication with him had suffered, as he seemed "remote...as though he [was] not fully engaged" in any family gatherings on weekends when he is home.  She said the Veteran refused to take time away from work to take care of his physical and emotional problems unless she pressed him.  Finally, she stated that she and the Veteran were committed to maintaining their marriage of over thirty years.

In an August 2006 VA treatment record, the Veteran reported increasing intrusive recollections and mood swings since beginning treatment, for his PTSD.  He stated that his symptoms had been manageable by using extreme avoidant measures prior to beginning PTSD treatment, and now he wanted to avoid treatment as well.  He denied any suicidal or homicidal ideation at this time.

In a September 2006 VA treatment record, the Veteran reported that his nightmares of Vietnam and daily intrusive recollections of traumatic experiences in Vietnam were especially problematic when he traveled for his job.  His sleep disturbance was also worsening over the past months and weeks, and he was now sleeping only approximately five hours a night, and never feeling rested.  He also talked about a recent job that kept him away from home for two weeks, which created more stress on the Veteran and his family and added to his irritability when he was at home. 

In an October 17, 2006 VA treatment record, the Veteran denied any adverse experience in dealing with intrusive recollections and/or environmental trauma reminders, although they occurred frequently.  He also stated that he was able to enjoy family activities despite often feeling "distant" from actual events.  The
Veteran further reported that he felt "numb" to his work stress and saw his work as just something to be done and he had to take care of his family no matter what.  However, working out of town so frequently put a great financial and emotional strain on his marriage, but it nevertheless remained stable.

In an October 20, 2006 VA treatment record, the Veteran stated that he spent a great deal of energy trying to maintain control (of anger and violence).  He stated that he worked as a subcontractor so that he did not have to deal with authority figures.  In the past he would get mad and walk off jobs too easily so he had to be his own boss.  The Veteran was also giving serious consideration to attending a reunion of Vietnam Veterans for the first time despite his fears and misgivings.  He was trying not to stop snapping at his wife as much.  The Veteran denied suicidal or homicidal ideation and reported that his wife and family relationships were strained but supportive.

In an October 25, 2006 VA treatment record, the Veteran reported his mode of coping and avoiding emotions was to keep very busy.  His business required him to spend a great deal of time out of town and away from his family which added to daily stressors.  The Veteran stated that he was "short" with his wife and family when he was home and expected to participate in activities when he would rather be left alone.  He was attempting to maintain control and acknowledged he had always feared losing it and could not afford to in order to support his family.  He further reported that after Vietnam he shut down completely and pretended to get by through looking at others for clues as to how to behave.  He also stated that he used humor and minimization to avoid painful emotions.  He denied suicidal or homicidal thoughts.  His family and wife were noted to be very supportive.  

In a correspondence dated November 4, 2006 from the Veteran reported nightmares which were getting worse after receiving treatment, flashbacks and stress.  He had anxiety attacks and felt isolated.  He only dealt with his family and work.  He was initially in denial about his Vietnam trauma and his wife insisted he sought help.    

A November 2006 VA treatment record reports that the Veteran felt numb and with little self-awareness without feedback from others.

In a December 2006 VA treatment record, the Veteran stated that it was becoming difficult to maintain a sufficient work load to support his family as he had difficulty dealing with authority figures, coping with the stressors involved in work, and trying to keep a work crew without alienating them.  He also stated that he was still reluctant to go to the Vietnam Wall or seek out fellow Veterans he served with because he was afraid of being overwhelmed.

In February 2007, records reported he continued to have nightmares and sleep interruptions.  He feared physical pain would impair his ability to continue doing his job.  Psychoactive medications were helping slightly with anxiety.   There were no suicidal or homicidal thoughts.   

In March 2007, the Veteran underwent a VA examination.  The VA examiner discussed the contents of the Veteran's therapy including chart notes reflecting PTSD symptoms, minimization of the acknowledgement of PTSD symptoms and the Veteran's family's comments regarding his symptoms.  Following service the Veteran began working with his brother in the flooring installation business. The Veteran reported that he was self-employed as a sub-contractor, which frequently required him to be out of town during the week.  He was only able to participate in individual therapy every few weeks due to his job schedule and the fact that he worked out of town frequently.  He also managed a work crew for this job.  When traveling, he did not, socialize with his crew.  He stated that if members of his crew "screw{ed} up," he found himself "jumping down their throats."  He stated that this behavior had become worse over the past year and his crew members had been asking what was wrong with him.  He said he often felt like "wringing their necks."  He further stated that he has turned down some jobs because of feeling stressed.  The Veteran described his marriage as good, but expressed concern that he might be "bringing down" his wife by his moodiness, which caused him to snap at her for no reason.  He stated they never used to argue, but that he had been more irritable in the past few years.  He also stated that he did not like to go out much and it would "drive his wife nuts" that he did not even want to go out to a movie.  While he wanted to make his wife happy, he was more comfortable being by himself.  He stated that he mostly watched TV when at home, and also visited with his children and grandchildren about every other day.  He called them when he was out of town.  He further reported that he and his wife went out with old friends about once a month.  However, he did not often go to crowded places such as shopping malls.  He stated that he felt tired all the time and had ongoing sleep disturbance and nightmares on average of three times a week, which caused him to wake up in a cold sweat.  Despite taking medication for his sleep problems, he only averaged about five to six hours of sleep at night.

In terms of PTSD symptoms, the Veteran stated that he had daily intrusive thoughts despite trying to avoid potential triggers.  He acknowledged feeling depressed and jumpy much of the time.  He also reported that he had been more emotional, getting tearful even at little things and especially when by himself and thoughts of his combat experience came up.  He stated he had vague thoughts of suicide at times, particularly if work was going slowly or badly.  The Veteran stated that he had used avoidance as a primary way of coping with his PTSD symptoms, for example through overworking and avoiding conversations relating to his time in the military.  He also stated that he had ongoing startle responses.  For example, he stated that he responded excessively to anything that sounded like bamboo crackling.  On one occasion at work, someone broke a piece of plywood stripping, cracking it, and he "just about fell over."  The Veteran did not have any history of legal or substance abuse problems.  

Upon examination, the Veteran was neatly dressed and groomed and eye contact was intermittent.  He was oriented times three and appeared tense and anxious.  His thought processes were logical and coherent.  There was no indication of delusional thinking or psychotic processes.  His memory, attention, and cognitive functioning were not impaired.  There was no indication of ritualistic behavior or impaired impulse control.  The Veteran typically coped with PTSD symptoms through working, avoidance and minimizing.  Despite symptoms and ongoing distress, the examiner concluded that the Veteran managed to maintain his work and family relationships.  Therapy had challenged his avoidance which led to an increase in intrusive thought and an increased in emotional response to intrusive thought.  He became quieter and more withdrawn around family and had decreased social interaction.  At work he was increasingly irritable and was losing his temper with crew members.  Family and crew members commented on the changes.  He turned down some jobs to try and reduce stress but regretted it later.  While he maintained his work, it was getting harder for him to function in a balanced manner on the job. The examiner also concluded that the Veteran's symptoms had become more severe as he underwent therapy.  Thus, what had been moderate symptoms seemed to be increasing in the past year and a half and were interfering more with his work and personal relationships.   The examiner assigned his symptoms a GAF score of 51, indicating that they were of moderate severity. 

The Veteran's wife and daughters, as well as his brother-in-law, have submitted statements regarding the Veteran's PTSD, all dated in April 2006.  In the wife's April 2006 letter, she stated that over the years the Veteran's sleep habits had changed dramatically, and that quite often he jumped right up as if he had been startled and it "scare[d] [her] to death."  She stated that he had begun suffering from mood swings.  She also wrote that she encouraged him to try not to push himself so much, but that his sense of obligation to his household took precedent.  Further, she stated that the Veteran was extremely depressed and continued to minimize his depression because he was afraid that it would make him appear weak.  Finally, she stated that the Veteran's income had been dramatically dropping over the past few years.  In one daughter's letter, she remarked on the Veteran's difficulties with sleep and work, his increasing withdrawal, and difficulties recounting his Vietnam experiences.  She further stated that the Veteran's "true self" was slowly becoming lost due to his PTSD symptoms.  The Veteran's other daughter stated that the Veteran had a demeanor that was once carefree that was now one of stress and fatigue.  She also stated that he was unable to take on the amount of work that he did in the past due to pure exhaustion, which was causing the Veteran and his wife to suffer financially.  In the statement submitted by the Veteran's brother-in-law he reported that the Veteran told him he had nothing in common with society.  He did not want to discuss Vietnam.  He had symptoms of anxiety, hypervigilance and mistrust of the public and the government.  The Veteran avoided almost all social and family functions and just worked constantly.  His anxiety levels were noticeable when they got together.  He was ready to fight anyone who looked at him in the outside world.  The Veteran refused to seek treatment until his family told him to get help and his wife was tired of the mood swings, nightmares, sleepless nights and mistrust of people.   

The Veteran also submitted a statement in June 2007.  In it, the Veteran expressed strong disagreement with the 30 percent evaluation for his sleep disorder, depression, panic attacks, memory loss and withdrawal from family and friends.  He stated that because it is so difficult for him to talk about himself or his life, the March 2007 examination did not adequately capture the degree of his social impairment.  As an example, the Veteran stated that his wife pointed out to him that, in contrast to what he reported at the March 2007 VA examination, they rarely went out with friends and the reason they saw their children, so often was because the children came to the Veteran's house.

A February 2011 VA treatment record reflects that the Veteran was working less due to a heart condition, and that as a result his PTSD symptoms had been increasing because his work had provided a distraction from such symptoms.

In an April 2011 VA treatment record, the Veteran reported ongoing intrusive thoughts, nightmares, and avoidance, but stated that these symptoms had diminished somewhat due to focusing on caring for his wife, who was undergoing some medical issues.  On evaluation, the Veteran's affect remained dysthymic and somewhat flat but he displayed an appropriate range.  Thought process was logical, sequential and goal directed.  There was no suicidal or homicidal intent or plan voiced or evident.  

A May 2011 VA treatment record reflects that the Veteran reported a reduction in PTSD and mood symptoms.  He still experienced some intrusive thoughts and sleep disturbance, but felt able to cope well.  The Veteran indicated that he wished to terminate psychotherapy as the therapist would be moving to another location.  On evaluation, the Veteran's affect was euthymic and somewhat flat.  It was noted that the Veteran had been consistent in making "progress towards therapeutic gains" since beginning treatment with that therapist in October 2010.  His mood and symptoms had been stable throughout treatment.  The treating psychologist assigned a GAF score of 65, which denotes mild symptoms or mild functional impairment.  

At the September 2011 VA examination, the Veteran reported intrusive thoughts and recurrent nightmares once every other day on average.  About half of these thoughts and nightmares were distressing to him, while the remainder did not cause significant distress.  The Veteran also described trying to avoid thoughts and conversations about the trauma.  He further endorsed diminished interest in significant activities and detachment from others, although he had close relationships with family members.  He reported a persistently irritable mood with verbal anger outbursts, impaired sleep due to nightmares, an exaggerated startle response, and hypervigilance.  He had discontinued working in March 2011 due to his heart disorder.  The Veteran stated that his functional level was pretty much the same since he had stopped working, but was a little withdrawn and did not keep himself as occupied.  The Veteran stated that his family members all lived in the area and that he had regular contact with them but he did not keep in touch with too many friends.  He and his wife socialized with mutual friends about once a month.  

Upon examination, the Veteran inconsistently maintained eye contact.  The Veteran exhibited a constricted range of affect, and his mood was mildly depressed.  Speech was generally understandable and at an average volume and rate.  Thoughts were generally logical with no obvious deficits in memory or cognition observed.  He denied suicidal ideation or intent, although acknowledged some thoughts of hopelessness, stating in this regard "my family would be better off without me."  The examiner did not note any other abnormalities and concluded that the Veteran was generally able to function at a satisfactory level.  Persisting symptoms of PTSD included an irritable mood with verbal anger outburst, recurrent nightmares, diminished interest in significant activities, and a feeling of detachment from others.  In this regard, he socialized with family on a regular basis, socialized with friends about once a month, and attended chores around his home.  Though he experienced symptoms of depression and an anxious mood his cognitive functioning appeared to be within normal limits.  He demonstrated normal conversation skills during the interview and there were no memory deficiencies reported or observed.  The examiner again noted that the Veteran no longer worked due to his heart disorder and did not note any occupational impairment.  The examiner assigned a GAF score of 60 due to the Veteran's report of moderate difficulty in social functioning (i.e. few friends).  He was able to manage his own funds.  

Letters were submitted from the Veteran's wife and daughter in June 2012.  The Veteran's wife recounted an instance where the Veteran had been sleeping but woke up screaming that he was going to kill her and shaking his fist over her face.  The Veteran often had nightmares but had never threatened her before.  The Veteran also appeared to have no regard for his own welfare.  The Veteran was displaying a deep depression and she did not know how to help him.  His symptoms of depression and continuing social withdrawals were worsening.  She felt he was losing the will to live.  The Veteran's daughter reported that the Veteran's condition had significantly declined over the past few years.  The Veteran had become increasingly withdrawn and depressed and appeared to be progressively more indifferent.  He experienced anxiety in most social situations and was unwilling to appropriately maintain his medical health.  He had careless and almost reckless behavior for his own behalf and no longer exhibited a strong will to live.  He saw his father at least four days a week, typically several hours at a time and his behaviors were becoming scarier and more intense.  He spent the majority of a recent family vacation in solitude.  The Veteran's daughter also consistently described the nightmare episode described by her mother above.  

In light of the June 2012 statements, the Board instructed the RO to afford the Veteran with an updated VA examination to address the severity of the Veteran's PTSD.

The Veteran was afforded a VA PTSD examination in December 2014.  The Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported he had been married for 44 years and described his marriage as, "good."  He had been retired for the past two to three years and that he preferred to be alone but that his wife was active and social.  The Veteran reported his wife would prefer to do more with him but that he would rather stay home.  Throughout the interview,
Veteran stated several times how much he loved his wife and reported he had three children.  The Veteran described his relationship with his children as "good," stated that they lived in the area and he saw them often.  He reported he got together with his children and grandchildren frequently, and cared a great deal for them.  He had some friends he saw on occasion a few times per year and belonged to the VFW and had friends there.  He went to the VFW approximately once per month and had a few drinks, laughs and jokes with his buddies.  

In regard to occupational history, the Veteran was retired and the job had been harder physically and mentally to keep up with.  The Veteran denied significant occupational impairment related to mental health factors.  He reported he sometimes did not get along with others who he perceived to be cutting corners or not doing what they were supposed to.  He described himself as a perfectionist and he sometimes yelled at others for their work.  He had not worked since retirement but had helped friends or family with small projects on occasion.  He did things around his yard and minor repairs around his house.  There were no recent changes to his occupational history since the last 2011 VA examination.  The Veteran reported he continued to see and remember things, wake up in a sweat, isolate himself and his wife got upset with him due to him being short with her.  He teared up when asked about how he felt about his Vietnam memories and reported feelings of sadness.  He denied feelings of guilt or shame.  He lost interest in going out or having people over his home.  He denied problems with anxiety but avoided things that were associated with Vietnam.  He felt he was a "little detached" from people but did not think this was much of a problem but his wife thought it was.  He reported irritability with his wife but denied a history of aggressive or violent behavior.  He largely denied symptoms of hypervigilance and reported he slept six to seven hours per night but had difficulty falling back asleep if he woke up during the night.  He reported a depressed mood on occasion which he attributed to getting older.  He reported occasional, infrequent suicidal ideation since his last VA examination but denied intent or plans.  

The Veteran's symptoms of PTSD diagnostic criteria included: directly experiencing a traumatic event, recurrent, involuntary, and intrusive distressing memories of the traumatic event(s), recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic event(s), intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event(s); avoidance of or efforts to  avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s); avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic events (s), persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame); markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others, irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep).  The duration of the above symptoms lasted more than one month and caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran's PTSD symptoms included a depressed mood, mild memory loss, such as forgetting names, directions or recent events and difficulty in establishing and maintain effective work and social relationships.  

Upon examination, the Veteran was neatly and casually dressed.  Grooming and hygiene were good.  Orientation was good and the Veteran was alert and responsive.  Affect was somewhat restricted and mood was slightly anxious.  Speech was normal, coherent and relevant.  Thought processes were logical, goal oriented.  He denied homicidal or suicidal ideation, plan or intent.  Judgement and insight were fair.  It was noted that a review of lay statements from Veteran's daughter and wife appeared to indicate a greater severity of symptomology than veteran reported to examiner, particularly with regard to depressive symptomology (e.g. family noted concerns regarding their perception that veteran exhibits poor judgment with regard to medical decisions, no longer exhibits a strong will to live, experiences anxiety in most social settings and had become increasingly withdrawn).  The Veteran's presentation with examiner today appeared largely consistent with presentation during previous examinations, in that while Veteran meet the criteria for a diagnosis of PTSD, and reported some experiences of a depressed mood with past history of suicidal ideation (without intent or plan), he reported only mild to moderate impairment in social functioning, and minimal impairment (in past, prior to this exam), in occupational functioning.   The Veteran denied current or recent suicidal ideation and the experience of anxiety.   He reported he had been isolating more frequently but stated he continued to socialize with friends on a monthly basis, and visited with family on a weekly basis (often several times per week).  The Veteran reported his wife would prefer that he be more social and active but that he was not overly bothered by this as he prefers to be at home.  Furthermore, Veteran's report of depressive symptomology to examiner today did not warrant a diagnosis of a secondary mental health diagnosis. 

Analysis

As discussed above, the Veteran's PTSD is currently assigned a 50 percent disability rating.  In order for a higher rating to be warranted, the evidence of record must demonstrate, at a minimum, that the Veteran's PTSD causes or more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

The Board finds that the Veteran's PTSD is characterized by the following signs or symptoms: avoidance, social isolation, depression, a restricted range of affect, nightmares, night sweats, sleep impairment, irritability, anxiety, intermittent suicidal ideations without plan or intent, flashbacks, mild memory loss, detachment, hypervigilance and difficulty in establishing and maintaining effective work and social relationships.  The Board finds the frequency, duration and severity of the symptoms all result in occupational and social impairment with reduced reliability and productivity consistent with a 50 percent disability rating.  

With regard to social impairment, the evidence of record demonstrates that throughout the pendency of this appeal, the Veteran generally isolated himself socially, with the exception of his family.  He reported feeling distrustful of others and avoiding crowded places such as the mall.  It was also reported he felt he did not fit in with other people.  He preferred to spend his time alone.  At times during the appeal period did not have many friends independent of his wife.  However, the evidence shows the Veteran has a strong relationship with his family as exemplified by a marriage has lasted over 40 years and good relationships with his children.  He had frequent visits with children and grandchildren who lived nearby.  Throughout the appeal period, he reported visiting with friends socially at least once per month and during the most recent examination he was visited his local VFW monthly as well.  The evidence also shows that the Veteran functioned independently in that he was able to drive, take care of his hygiene, and perform basic household chores.  As such, the Veteran's level of social impairment does not support a finding of deficiencies in most areas as required by the 70 percent rating criteria.  

With regard to occupational impairment, the evidence of record shows that post-service and throughout the appeal period, the Veteran worked continuously as a trade worker until retirement due to physical limitations.  The Veteran reported problems due to stress and that he could not work for a boss for reasons such as issues with authority; however, he was self-employed as a sub-contractor and despite irritability and frustration the evidence indicates he was able to manage a work crew.  On numerous occasions it was noted that work was used as a coping mechanism for PTSD symptoms.  Significantly, there is no indication the Veteran discontinued working due to PTSD symptoms.  Further, none of the four VA examiners' concluded that the Veteran was incapable of maintaining effective work relationships or adapt to stressful situations.  For instance, the February 2006 examiner found minimal impairment of occupational functioning.  The March 2007 VA examiner reported that despite PTSD symptoms and stress the Veteran maintained his work relationships.  The September 2011 VA examiner reported that the Veteran had retired due to a heart condition with no reports of occupational impairment.  The December 2014 VA examiner concluded the Veteran's impairment resulted in an occasional work efficiency and intermittent period of inability to perform occupational tasks, although he generally functioned satisfactorily with normal routine behavior, self-care and conversation.  Furthermore, the record reflects that the Veteran's judgment and thinking were never impaired, his speech was normal and logical and there was no cognitive impairment noted.  As such, the Veteran's level of occupational impairment does not support a finding of deficiencies in most areas as required by the 70 percent rating criteria.  

The evidence also demonstrates that GAF scores ranging from 51 to 65 have been assigned, indicating symptoms ranging from mild to moderate.  Even in consideration of the lowest GAF scores assigned, the scores only denote a moderate degree of symptoms or moderate difficulty in social, occupational or school functioning.  See Carpenter, 8 Vet. App. at 242.  

The Board notes that the Veteran endorsed some symptoms listed in the rating criteria for a 70 percent disability rating, such as suicidal ideations, deficiencies in mood such as near continuous depression and difficulty adapting to stressful situations (including work or a work like settings).  However, the evidence of record does not support a finding that these symptoms caused social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Deficiencies in most areas must be   "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has some symptoms contemplated by the 70 percent rating criteria; it does not mean that PTSD rises to that level.  The Board must instead look to the frequency, severity, and duration of the impairment.  Id.  Ultimately, the record reveals that the Veteran's thinking and judgment were not impaired; he had no history of legal or behavioral problems, violence, or arrests; he had a supportive relationship with his spouse of over 40 years and a family he visited with frequently; and he was able to maintain full-time employment throughout the appeal period until retirement brought on by physical limitations.  Based on the foregoing, the Board finds that the Veteran's PTSD is not manifested by occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

To the extent the Veteran was noted to minimize his symptoms and in consideration of the numerous lay statements asserting the Veteran's condition is worse than he reported, the Board notes this characteristic was recognized and highlighted by the VA examiner's in February 2006, March 2007 and December 2014.  Notably, the 2014 VA examiner provided an extensive discussion of the discrepancy between lay statements and the VA examination findings.  However, even in consideration of the lay reports, the 2014 VA examiner's findings ultimately indicated the Veteran's condition reflected occupational and social impairment with reduced reliability and productivity as contemplated by a 50 percent rating instead of deficiencies in most areas as required by a 70 percent rating.   

The evidence of record also indicates that the Veteran's service-connected PTSD is not productive of total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  As noted above, the evidence of record demonstrates that the Veteran was able to establish and maintain not only effective but strong familial relationships and full-time employment.  Consequently, a rating of 100 percent is not warranted for any distinct period during the pendency of this appeal.  Id.   

The Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, such as increased social isolation as noted in the March 2007 VA examination, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal with respect to the applicable schedular criteria.  In this regard, the Board notes that, since filing his claim for an increased rating, there have been no significant increases or decreases in the Veteran's key PTSD symptoms of avoidance, social isolation, depression, a restricted range of affect, nightmares, night sweats, sleep impairment, irritability, anxiety, intermittent suicidal ideations without plan or intent, flashbacks, mild memory loss, detachment, hypervigilance and difficulty in establishing and maintaining effective work and social relationships to warrant a rating in excess of 50 percent.  Rather, as discussed above, these symptoms have remained consistent with a 50 percent evaluation throughout the duration of this appeal.  Accordingly, the Board concludes that staged ratings are not warranted in this case, and the 50 percent rating is appropriate for the entire period currently on appeal.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  

Hence, the claim for an initial rating in excess of 50 percent disabling for PTSD must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Extraschedular Consideration

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to his level of social and occupation impairment.  Specifically, the Veteran primarily reports social isolation, a restricted range of affect, depression, nightmares, night sweats, avoidance, sleep impairment marked by nightmares, irritability, anxiety, fleeting suicidal ideations without plan or intent, flashbacks, mild memory loss, detachment, hypervigilance and difficulty in establishing and maintaining effective work and social relationships all resulting in social and occupational impairment with reduced reliability and productivity.  As discussed above, the 50 percent rating is adequate to fully compensate for these symptoms and are contemplated by the rating criteria. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD, is denied.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


